ACCEPTED
                                                                                        03-15-00252-CV
                                                                                                6698468
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  8/28/2015 11:42:37 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                NO. 03-15-00252-CV

                                    In the                             FILED IN
                            Third Court of Appeals              3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                   Of Texas
                                                                8/28/2015 11:42:37 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk
                    DR. BEHZAD NAZARI, D.D.S., ET AL
                                                              Appellants,
                                        V.

                            THE STATE OF TEXAS
                                                               Appellees,
                                        V.

                   ACS STATE HEALTHCARE, LLC, ET AL
                                                              Appellees.


          On appeal from the 53rd District Court, Travis County, Texas
                      Cause No. NO. D-1-GV-14-005380

             UNOPPOSED MOTION TO EXTEND TIME TO FILE
                    APPELLANTS’ REPLY BRIEF



Jason Ray                             E. Hart Green
State Bar No. 24000511                Texas Bar No. 08349290
RIGGS & RAY, P.C.                     WELLER, GREEN, TOUPS & TERRELL, L.L.P.
506 West 14th Street, Suite A         Post Office Box 350
Austin, Texas 78701                   Beaumont, Texas 77704-0350
Telephone: (512) 457-9806             Telephone: (409) 838-0101
Telecopier: (512) 457-9066            Telecopier: (409) 832-8577
jray@r-alaw.com                       hartgr@wgttlaw.com

               Attorneys for Appellants Dr. Behzad Nazari, D.D.S., et al
TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), Dr. Behzad Nazari, DDS, et al. v

The State of Texas v ACS State Healthcare, LLC; move for an extension of time to file

their Appellants’ Reply Brief, seeking an extension of 20 days, through and until

September 21, 2015. In support of such an extension, Appellants show as follows:

                          A. ARGUMENT & AUTHORITIES

       1.     Appellants’ Reply Brief is due in this Court August 30, 2015.

       2.     Appellants request an additional 20 days to file their brief, extending the

time to and including Monday, September 21, 2015.

       3.     No previous extension has been requested or granted to Appellants to

extend the time to file their Reply Brief.

       4.     Appellants’ counsel requires additional time to file their brief because the

two Appellees’ briefs raise significantly different issues to be addressed by this Court,

and Appellant will need to consolidate those issues into a single Reply Brief. In addition,

the press of other business has prevented devoting adequate time to the Reply Brief. That

intervening business includes:

       a. Hearings and required re-pleading of several disputed matters in Cause No. D-1-

GN-12-003576; Dr. Harold Lewis and Anthony Carpenter v. Kimberly Comstock,

Lucindarella, LLC, Medication and Assisted Recovery Services, LLC, Mars S.A., LLC,

and Maintenance and Recovery Services, Inc. in the 353rd Judicial District of Travis

County, Texas;



Unopposed Motion to Extend Time to File Appellants’ Reply Brief
Page 2
       b. Required updates to the bankruptcy court in: In Re Navarro Orthdontix, P.C.,

Case No 14-32499-bjh; In Re Navarro Orthodontix of Edinburg, PLLC, In Re Case No.

14-33804, In Re CAR & MAR Ortho PLLC, Case No. 15-31367, In Re MAN & CFN

Ortho, PLLC, Case No. 15-31368, In Re Navarro Orthodontix of Fort Worth, PLLC,

Case No.15-31369, In Re Navarro Orthodontix of Irving, PC, Case No. 15-31370, and In

Re Navarro Orthodontix of McAllen, PLLC, Case No. 15-31371.

       5.      The extension is not sought for the purposes of delay, but so that justice

may be done.

       6.      This Motion to Extend Appellants’ Reply Brief is unopposed by opposing

counsel for both Appellees.

                                       B. PRAYER

       7.      For these reasons, Appellants ask the Court to grant an extension of time to

file Appellants’ Reply Brief until September 21, 2015.




Unopposed Motion to Extend Time to File Appellants’ Reply Brief
Page 3
                                          Respectfully submitted,



                                          ___________________________
                                          Jason Ray
                                          Bar No. 24000511
                                          Riggs & Ray P.C.
                                          506 West 14th Street, Suite A
                                          Austin, Texas 78701
                                          Telephone: (512) 457-9806
                                          Fax: (512) 457-9066
                                          jray@r-alaw.com
                                          Attorney for Appellants


                         CERTIFICATE OF CONFERENCE

       I conferred with Raymond Winter, Counsel for Appellee State of Texas, on

August 26, 2015, and he does not oppose this Motion. I conferred with Eric Nichols,

counsel for Appellee ACS State Healthcare, on August 21, 2015 and he agrees with this

Motion.

                                          ____________________________
                                          JASON RAY




Unopposed Motion to Extend Time to File Appellants’ Reply Brief
Page 4
                             CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the Unopposed Motion to Extend to
File Appellants’ Reply Brief was served via e-mail and e-service on the 28th day of
August, 2015 on the following:

                              Counsel for Plaintiff State of Texas
Raymond C. Winter
Chief, Civil Medicaid Fraud Division
Reynolds B. Brissenden
Assistant Attorneys General
Office of the Attorney General
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-1709
Facsimile: (512) 936-0674
E-mail: raymond.winter@texasattorneygeneral.gov
E-mail: reynolds.brissenden@texasattorneygeneral.gov


                              Counsel for Xerox Corporation, et al.
Robert C. Walters                                    Eric J. R. Nichols
Gibson, Dunn, & Crutcher, LLP                        Christopher R. Cowan
2100 McKinney Avenue, Suite 1100                     Beck Redden, LLP
Dallas, Texas 75201                                  515 Congress Avenue, Suite 1750
Telephone: (214) 698-3100                            Austin, Texas 78701
Facsimile: (214) 571-2900                            Telephone: (512) 708-1000
E-mail: RWalters@gibsondunn.com                      Facsimile: (512) 708-1002
                                                     E-mail: enichols@beckredden.com
W. Curt Webb                                         E-mail: ccowan@beckredden.com
Constance H. Pfeiffer
Beck Redden, LLP
1221 McKinney Street, Suite 4500
Houston, Texas 77010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720
E-mail: cwebb@beckredden.com
E-mail: cpfeiffer@beckredden.com

                         Counsel for Defendants/Third-Party Plaintiffs




Unopposed Motion to Extend Time to File Appellants’ Reply Brief
Page 5
E. Hart Green                                        J.A. “Tony” Canales
Mitchell A. Toups                                    CANALES & SIMONSON, P.C.
WELLER, GREEN, TOUPS & TERRELL,                      2601 Morgan Ave.
L.L.P.                                               P.O. Box 5624
Post Office Box 350                                  Corpus Christi, Texas 78465-5624
Beaumont, Texas 77704-0350                           Telephone: (361) 883-0601
Telephone: (409) 838-0101                            Facsimile: (361) 884-7023
Facsimile: (409) 832-8577                            E-mail: tonycanales@canalessimonson.com
E-mail: hartgr@wgttlaw.com                           Counsel for M&M Orthodontics, P.A., Dr.
E-mail: matoups@wgttlaw.com                          Scott Malone, Dr. Diana Malone, Michelle
Counsel for Defendants                               Smith, National Orthodontix Mgmt., PLLC
                                                     and Dr. John Vondrak
Richard B. Pecore
LILES PARKER, PLLC                                   Oscar X. Garcia
3400 N. McColl Rd., Suite F-35                       Law Offices of Oscar X. Garcia
McAllen, Texas 78501                                 302 Kings Highway, Suite 112
Telephone: (202) 298-9750                            Brownsville, Texas 78521
Facsimile: (202) 337-5804                            Telephone: (956) 554-3000
E-mail: rpecore@lilesparker.com                      Facsimile: (956) 554-3248
Counsel for RGV Smiles by Rocky Salinas, DDS         E-mail: oxgarcia@aol.com
PA, and Dr. Rocky Salinas                            Counsel for Dr. Vivian Teegardin

Robert M. Anderton                                   Philip H. Hilder
Law Offices of Hanna & Anderton                      William B. Graham
900 Congress Avenue, Suite 250                       Hilder & Associates, PC
Austin, Texas 78701                                  819 Lovett Boulevard
Telephone: (512) 477-6200                            Houston, Texas 77006
Facsimile: (512) 477-1188                            Telephone: (713) 234-1416
E-mail: andertonr@msn.com                            Facsimile: (713) 655-9112
Counsel for Richard F. Herrscher, DDS, MMSC,         E-mail: philip@hilderlaw.com
PC and Dr. Richard F. Herrscher                      E-mail: will@hilderlaw.com
                                                     Counsel for Dr. Wael Kanaan


                                                 ____________________________
                                                 Jason Ray




Unopposed Motion to Extend Time to File Appellants’ Reply Brief
Page 6